          Case 2:20-cv-00505-APG-NJK Document 21 Filed 10/26/20 Page 1 of 1




 1
 2
 3
 4
                                UNITED STATES DISTRICT COURT
 5
                                       DISTRICT OF NEVADA
 6
 7   LEISA E. WHITTUM,
                                                          Case No.: 2:20-cv-00505-APG-NJK
 8             Plaintiff(s),
                                                                        ORDER
 9   v.
10   GREENSQUARE CORPORATION, et al.,
11             Defendant(s).
12         On July 13, 2020, Plaintiff received a Clerk’s default for Defendant GreenSquare. Docket
13 No. 20. Plaintiff has taken no further action to advance the case with respect to GreenSquare.1 No
14 later than November 9, 2020, Plaintiff must file either a motion for default judgment or a status
15 report explaining why such a motion should not be pursued at this time.
16         IT IS SO ORDERED.
17         Dated: October 26, 2020
18                                                             ______________________________
                                                               Nancy J. Koppe
19                                                             United States Magistrate Judge
20
21
22
23
24
25
26
27
28         1
               Defendant Cash Cow has been dismissed by stipulation. Docket No. 15.

                                                   1
